Title: Thomas Jefferson to Bernard Peyton, 13 October 1818
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
            Monticello
Oct. 13. 18.
          
          The rain now falling will I think enable Johnson’s boats to go down. I send him therefore a box of wine for Colo Allston of Charleston which I have taken the liberty of addressing to your care to be forwarded. I think you formerly advertised spun cotton for sale; I must request you to send me 150. ℔ of what runs 5. yds to the ℔. if you have it not yourself, you will do me the favor to get it. if to this you can add one or two good cheeses it will add to the obligation. I make no more apologies for the trouble because I am sure you are tired of their repetition and that your kind good will renders them unnecessary. Affectionately your’s.
          
            Th: Jefferson
          
        